                                        Case 5:18-cv-01125-SP Document 205 Filed 01/30/20 Page 1 of 2 Page ID #:5806



                                             1   Susan E. Coleman (SBN 171832)
                                                 E-mail: scoleman@bwslaw.com
                                             2   Carmen M. Aguado (SBN 291941)
                                                 E-mail: caguado@bwslaw.com
                                             3   BURKE, WILLIAMS & SORENSEN, LLP
                                                 444 South Flower Street, Suite 2400
                                             4   Los Angeles, CA 90071-2953
                                                 Tel: 213.236.0600      Fax: 213.236.2700
                                             5
                                                 Attorneys for Defendants
                                             6   THE GEO GROUP, INC., CAMPOS, and DIAZ
                                             7
                                             8                         UNITED STATES DISTRICT COURT
                                             9                        CENTRAL DISTRICT OF CALIFORNIA
                                        10
                                        11       OMAR ARNOLDO RIVERA                         Case No. 5:18-cv-01125-SP
                                                 MARTINEZ; ISAAC ANTONIO
                                        12       LOPEZ CASTILLO; JOSUE                       NOTICE OF CONDITIONAL
                                                 VLADIMIR CORTEZ DIAZ; JOSUE                 SETTLEMENT AND
                                        13       MATEO LEMUS CAMPOS;                         STIPULATION TO VACATE
                                                 MARVIN JOSUE GRANDE                         TRIAL DATE
                                        14       RODRIGUEZ; ALEXANDER
                                                 ANTONIO BURGOS MEJIA; LUIS                  Trial date: February 3, 2020
                                        15       PEÑA GARCIA; JULIO CESAR                    Time:       9:00 a.m.
                                                 BARAHONA CORNEJO, as
                                        16       individuals,                                Magistrate
                                                                                             Judge:            Honorable Sheri Pym
                                        17                       Plaintiffs,
                                        18       v.
                                        19       THE GEO GROUP, Inc., a Florida
                                                 corporation; GEO LIEUTENANT
                                        20       DIAZ, sued in her individual capacity;
                                                 and GEO SERGEANT CAMPOS, sued
                                        21       in his individual capacity,
                                        22                       Defendants.
                                        23
                                        24             TO THIS HONORABLE COURT:
                                        25             PLEASE TAKE NOTICE that the parties have agreed to settle this case for a
                                        26       confidential amount in exchange for a full and final release of all claims and parties.
                                        27       ///
                                        28       ///
B   URK E ,W IL L IA M S                     &
     S O RE N S E N ,L L P                                                                                               5:18-CV-01125-SP
                                                                                          -1-
     A   TTO RN E Y S      A   T   L   A W                                                                                N-SETTLEMENT
           L   OS   A   N GE L E S
                                        Case 5:18-cv-01125-SP Document 205 Filed 01/30/20 Page 2 of 2 Page ID #:5807



                                             1         Accordingly, the parties stipulate and hereby request to vacate the trial date
                                             2   of February 3, 2020. The parties will update the court regarding dismissal of the
                                             3   case by February 14, 2020.
                                             4         IT IS SO STIPULATED.
                                             5   Dated: January 30, 2020             BURKE, WILLIAMS & SORENSEN, LLP
                                             6
                                             7                                       By: /s/Su san E .C oleman1
                                                                                          Susan E. Coleman
                                             8                                            Carmen M. Aguado
                                             9                                       Attorneys for Defendants
                                                                                     THE GEO GROUP, INC.,
                                        10                                           CAMPOS, and DIAZ
                                        11
                                        12
                                        13       Dated: January 30, 2020             LAW OFFICE OF CAROL A. SOBEL
                                                                                     SCHONBRUN, SEPLOW, HARRIS & HOFFMAN LLP
                                        14                                           LAW OFFICE OF MATTHEW STRUGAR
                                                                                     LAW OFFICE OF COLLEEN FLYNN
                                        15
                                        16
                                                                                     By: /s/C atherine S weetser
                                        17                                                Catherine Sweetser
                                        18                                           A ttorneys forP laintiffs
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27       1
                                                   Pursuant to Local Rule 5-4.3.4(a)(2)(i), the Filer hereby attests that all other
                                                 signatories listed, and on whose behalf the filing is submitted, concur in the filing’s
                                        28       content and have authorized its filing.
B   URK E ,W IL L IA M S                     &
     S O RE N S E N ,L L P                                                                                                5:18-CV-01125-SP
                                                                                           -2-
     A   TTO RN E Y S      A   T   L   A W                                                                                 N-SETTLEMENT
           L   OS   A   N GE L E S
